t c memo united_states tax_court virginia l dimon petitioner v commissioner of internal revenue respondent charles f dimon petitioner v commissioner of internal revenue respondent docket nos filed date charles f dimon pro_se thomas j fernandez for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in and additions to petitioners’ respective federal_income_tax tax as follows petitioner virginia l dimon additions to tax under year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure petitioner charles f dimon additions to tax under year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure the issues remaining for decision’ are did mr dimon receive dollar_figure of nonemployee compensa-- tion during we hold that he did is mr dimon entitled to deduct for the schedule c expenses that he is claiming we hold that he is not is each petitioner liable for for the addition_to_tax under sec_6651 we hold that each petitioner is so liable is each petitioner liable for for the addition_to_tax under sec_6654 we hold that each petitioner is so liable ‘all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure -computational or correlative issues also remain resolution of which flows automatically from our resolution of the determi- nations in the notice_of_deficiency notice issued to petitioner virginia l dimon ms dimon and in the notice issued to peti- tioner charles f dimon mr dimon which we address herein - findings_of_fact some of the facts have been stipulated and are so found other facts have been deemed admitted pursuant to rule c at the time they filed the respective petitions in these cases ms dimon and mr dimon who were married throughout the entire taxable_year resided in irvine california neither ms dimon nor mr dimon filed a tax_return return for taxable_year on date petitioners provided to respondent an original signed form_1040 u s individual_income_tax_return for unfilled form_1040 petitioners included schedule c profit or loss from business schedule c in that unfiled form_1040 in schedule c of the unfiled form_1040 for petitioners indicated that during mr dimon was the proprietor of an executive recruiting business schedule c of the unfiled form_1040 for showed gross_receipts of dollar_figure and claimed expenses of dollar_figure neither ms dimon nor mr dimon made any estimated or other tax_payments for except for dollar_figure which was withheld from ms dimon’s wages during mr dimon received dollar_figure in nonemployee compensation _- _- opinion bach petitioner’ bears the burden of showing error in the determinations that remain at issue in the respective notices issued to them see rule a welch v helvering u s although ms dimon did not appear at trial mr dimon informed the court that ms dimon had authorized him to speak for both of them at trial and the court allowed him to do so respondent acknowledges that the examination of petition- ers’ taxable_year began after date with respect to court proceedings arising in connection with examinations commencing after date under sec_7491 the burden_of_proof shifts to respondent in specified circumstances internal_revenue_service restructuring and reform act of rra publaw_105_206 sec c 112_stat_727 as detailed in respondent’s trial memorandum and in respondent’s oral and written motions to dismiss for lack of prosecution made on date and filed on date respectively petitioners inter alia did not cooperate with reasonable requests made by respondent for witnesses information documents meetings and interviews did not comply with the substantiation requirements of the code relating to the claimed schedule c deductions at issue and did not introduce credible_evidence at trial with respect to the factual issues remaining in these cases that are relevant to ascertaining their respective tax_liabilities for see sec_7491 and conseguently according to respondent the burden_of_proof in these cases does not shift to respondent under sec_7491 although mr dimon ultimately did appear at the recall of these cases on date and although we did not grant respondent’s motions to dismiss these cases for lack of prosecution on the record before us we agree with respondent that petitioners bear the burden_of_proof in these cases see sec_7491 with respect to court proceedings arising in connection with examinations commencing after date under sec_7491 c respondent bears the burden of production with respect to any individual’s liability for any penalty or addition_to_tax rra sec c as discussed below respondent concedes that respondent has the burden of production with respect to the additions to tax that respondent imposed on ms dimon and mr dimon respectively - - with respect to the deductions claimed in schedule c of the unfiled form_1040 for deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed 503_us_79 we turn first to the contention of mr dimon that the dollar_figure that he received during represented proceeds from the sale of a business and not nonemployee compensation on the record before us we reject that contention mr dimon is deemed to have admitted pursuant to rule c that the dollar_figure that he received during was nonemployee compensation in addition schedule c of the unfilled form_1040 for that petitioners provided to respondent on date showed that mr dimon received during dollar_figure in gross_receipts from his schedule c business we are unwilling to accept mr dimon’s general conclusory and uncorroborated testimony at trial that those admissions are wrong on the record before us we find that mr dimon has failed to satisfy his burden of showing that the dollar_figure that he received during represented proceeds from the sale of a business and not nonemployee compensation in the respective notices issued to ms dimon and mr dimon respondent increased mr dimon’s nonemployee compensation in the amount of dollar_figure and increased ms dimon’s income for that year by one half of that amount which respondent determined to be community_income similarly in those respective notices respondent included in ms dimon’s income for the full continued -- - we turn next to mr dimon’s claim that he is entitled to the deductions claimed in schedule c of the unfilled form_1040 for that petitioners provided to respondent on date to support that claim mr dimon relies on his general conclu- sory and uncorroborated testimony that he incurred the schedule c expenses at issue and is entitled to deduct them we are not required to and we shall not rely on that testimony on the record before us we find that mr dimon has failed to satisfy his burden of establishing that he is entitled to any of the deductions at issue we turn finally to the additions to tax under sec_6651 and that respondent determined in the respective notices issued to ms dimon and mr dimon respondent concedes that respondent has the burden of production under sec_7491 with respect to those additions to tax and contends that respondent has satisfied that burden on the record before us continued amount of her unreported wages and increased mr dimon’s income for that year by one half of that amount which respondent determined to be community_income petitioners do not dispute that the dollar_figure that mr dimon received and the total wages that ms dimon received during constitute community_income in the respective rule_155_computations in these cases the parties shall calculate the respective amounts of income of ms dimon and mr dimon for so that only one half of any commu- nity income is included in each such petitioner’s income for that year see 403_us_190 112_tc_183 - we agree with respondent on that record we find that respon- dent has satisfied respondent’s burden of production under sec_7491 with respect to the additions to tax at issue in these cases petitioners have the burden of establishing that they are not liable for those additions to tax see 116_tc_438 mr dimon testified that he did not file a return for because some unidentified person advised him that the dollar_figure that he received during represented proceeds from the sale of a business and not earned_income we shall not rely on mr dimon’s general conclusory and uncorroborated testimony as to the reasons why he did not file a return for or pay estimated_tax for that year on the record before us we find that petitioners have failed to show that they are not liable for the additions to tax under sec_6651l a and that respondent determined in the respective notices issued to them we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decisions will be entered under rule ‘the record establishes that neither ms dimon nor mr dimon filed a return for taxable_year and that neither of them made any estimated or other tax_payments for that year except for dollar_figure which was withheld from ms dimon’s wages
